DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 03/16/2021 has been entered and fully considered.  This action is responsive to the marked-up version of the claims filed 03/16/2021.  Claims 1-3, 5-7, 9, 11, 13-14, and 16-19 are pending.  Claims 4, 8, 10, 12, and 15 are cancelled.  Claims 3, 7, 9, 11, and 14 are amended.  Claims 1-3, 5-7, 9, 11, 13-14, and 16-19 are examined herein.

Claim Objections
Claim 6 is objected to because of the following informalities:  “a negative electrode plate according to claim 1” should be amended to recite “the negative electrode plate according to claim 1” to maintain proper antecedent basis with claim 1.  Appropriate correction is required.  Claims 7, 9, 11, 13-14, and 16-19 are objected to for the same reason because they depend from claim 6.
Claim 7 is objected to because of the following informalities:  “Ti,Zn” should have a space after the comma.  Appropriate correction is required.  Claim 9 is objected to for the same reason because it depends from claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 11, 13-14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
Claim 7 recites the broad recitation “0<a<1, 0≤b<1, 0<a+b<1, 0≤y<0.2, M comprises one or more of Mn, Fe, Cr, Ti, Zn, V, Al, Zr and Ce, and A comprises one or more of S, N, F, Cl, Br and I”, and the claim also recites “preferably 0.5≤a<1, 0<b<0.5, 0.7≤a+b<1, 0≤y<0.1, M one or both of Mn and Al, and A one or both of S and F”, which is the narrower statement of the range/limitation;
Claim 9 recites the broad recitation “3:7 to 99.5:0.5”, and the claim also recites “35:65 to 95:5” which is the narrower statement of the range/limitation;
Claim 11 recites the broad recitation “a manganese ion complexing additive”, and the claim also recites “the manganese ion complexing additive is preferably 
Claim 14 recites the broad recitation “a negative-electrode film-forming additive”, and the claim also recites “the negative-electrode film-forming additive is preferably one or more of a cyclic carbonate containing an unsaturated bond, a fluorine-containing cyclic carbonate, a cyclic sulfonate and a cyclic sulfate, more preferably one or more of vinylene carbonate, vinyl ethylene carbonate, fluoroethylene carbonate, difluoroethylene carbonate, trifluoromethyl ethylene carbonate, methylene methane disulfonate, 1,3-propane sultone, 1-propene-1,3-sultone, and ethylene sulfate” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 9 is rejected for the same reason as claim 7, claim 13 is rejected for the same reason as claim 11, and claims 16-18 are rejected for the same reason as claim 14 because they depend from said claims.

Claim Interpretation
The ratio r, porosity s, and resistivity t are interpreted in view of paragraphs [0019]-[0022] of the specification as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 9, 11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162906 A1 (“Nakazawa”) in view of US 2015/0303463 A1 (“Sasaki”).
Regarding claims 1-3 and 5, Nakazawa discloses a negative electrode for a non-aqueous electrolyte secondary battery (Abstract; [0262]).  The negative electrode comprises a negative electrode current collector ([0345]-[0348], [0723]-[0726]) and a negative electrode active material layer disposed on a surface of the current collector.  The negative electrode active material layer includes carbonaceous materials, such as graphite, as a negative electrode active material ([0264]-[0274], [0643]-[0650]).  The 
It is deemed that the resistivity of the negative electrode plate is an inherent characteristic and/or property of the specifically disclosed negative electrode plate.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
In this case, Nakazawa discloses the same current collectors ([0345]-[0348]), active materials ([0264]-[0274], [0723]-[0726]), electrically conductive materials ([0351], [0722]), binders ([0352], [0730]), and thickeners ([0353], [0738]-[0739]) as applicant.
Nakazawa is silent regarding a porosity s of the negative electrode plate.
Sasaki discloses a slurry composition for a lithium ion secondary battery negative electrode (Abstract) and teaches the negative electrode has a porosity of 7% or more and 30% or less ([0161]).  When the porosity is equal to or more than the lower limit of the aforementioned range, a high volume capacity can be easily obtained, and the resulting negative electrode active material layer becomes less prone to be removed off the current collector.  When the porosity is equal to or lower than the upper limit, high charging efficiency and high discharging efficiency can be obtained ([0161]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the negative electrode of Nakazawa with the porosity as taught by Sasaki.
While Nakazawa and Sasaki are silent regarding the relationship shown by Formula (1):
                
                    0.05≤
                    
                        
                            100×s
                        
                        
                            r×t
                        
                    
                    ≤10
                
             	Formula (1),
in view of the above facts, the negative electrode of Nakazawa modified by Sasaki has a relationship as shown by Formula (1) that overlaps with the instant claim.  The range of Formula (1) would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the individual components of Formula (1) (s, r, and t) disclosed by Nakazawa and Sasaki overlap the ranges as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claims 6-7, modified Nakazawa discloses the negative electrode plate of claim 1.  Nakazawa discloses a lithium-ion secondary battery comprising a positive electrode ([0360], [0741]), the negative electrode, a separator ([0399], [0804]), and an electrolyte ([0077], [0093], [0494]).  The positive electrode comprises manganese ([0364]-[0384], [0744], [0757]).  In one example, the positive electrode active material comprises Li1.05Ni0.33Mn0.33Co0.33O2 and Li1.1Mn1.9Al0.1O4 in a mass ratio of 22.5 to 67.5 (i.e. 25:75) ([0837]).
Regarding claim 9, modified Nakazawa discloses the lithium-ion secondary battery of claim 7.  While Nakazawa is silent regarding the mass ratio of the first positive active material to the second positive active material is from 3:7 to 99.5:0.5, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of the two positive active materials through routine experimentation.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, Nakazawa teaches plural lithium transition metal-based compounds may be used alone or two or more types may be used by blending ([0384]) and 
Regarding claims 11 and 13, modified Nakazawa discloses the lithium-ion secondary battery of claim 6.  Nakazawa discloses the electrolyte comprises a nitrile compound (the manganese ion complexing additive), such as adiponitrile, succinonitrile, and glutaronitrile ([0168], [0616]).  The nitrile compound is present in an amount of 0.1% by weight or more and 2% by weight or less ([0169], [0617]).
Regarding claims 14 and 16, modified Nakazawa discloses the lithium-ion secondary battery of claim 6.  Nakazawa discloses the electrolyte comprises a cyclic carbonate, such as vinylene carbonate, vinylethylene carbonate ([0068], [0591]) in an amount of 0.1% by mass or more and 2% by mass or less ([0071], [0593]); a cyclic carbonate having a fluorine atom, such as monofluoroethylene carbonate, 4,4-difluoroethylene carbonate, and 4,5-difluoroethylene carbonate ([0074], [0515]) in an amount of 0.1% by mass or more and 3% by mass or less ([0076], [0585]); a cyclic sulfonic acid ester compound, such as methylene methanedisulfonate ([0214]) in an amount of 0.1% by mass or more and 2% by mass or less ([0218]); a cyclic sulfonic acid ester compound, such as 1,3-propanesultone, 1-propene-1,3-sultone, or ethylene sulfate ([0213], [0217], [0623]) in an amount of 0.1% by mass or more and 2% by mass or less ([0218], [0625]).
Regarding claims 17-18, modified Nakazawa discloses the lithium-ion secondary battery of claim 6.  Nakazawa discloses the electrolyte comprises a difluorophosphate, such as lithium difluorophosphate, in an amount of 0.1% by weight or more and 1% by weight or less ([0191], [0193], [0596]-[0597]).  It is noted that Nakazawa also discloses 4 in an amount of 0.001% by mass or more and 20% by mass or less ([0495]-[0498]), and lithium difluorooxalatoborate and lithium oxalatophosphates in an amount of 0.5% by mass or more and 20% by mass or less or not less than 0.001 mass % and not more than 2.5 mass % ([0084]-[0085], [0090], [0574]-[0576]).
Regarding claim 19, modified Nakazawa discloses the lithium-ion secondary battery of claim 6.  It is deemed that the amount of Mn in the negative active material layer is an inherent characteristic and/or property of the specifically disclosed lithium-ion secondary battery.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727